Citation Nr: 0534128	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
active service is a bar to the receipt of Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Emanuel C. Turner, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The appellant served on active duty from June 1966 to October 
1969, and also completed a tour of duty in Vietnam.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 determination of the VA 
Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if any further action is required on his part.


REMAND

During the appellant's military service from June 1966 to 
October 1969, he was absent without leave (AWOL) during the 
following periods: from October 11, 1966, to October 21, 
1966; from January 8, 1967, to April 13, 1967; from November 
13, 1968, to December 29, 1968; and from February 23, 1969, 
to March 4, 1969 (at which time he escaped from service 
department confinement).  He ultimately received an other 
than honorable discharge from service after special court 
martial.  

The pertinent issue in this case is whether the character of 
the appellant's discharge from active service bars him from 
the receipt of VA benefits.  In its decisions below, the RO 
determined that the appellant's receipt of an other than 
honorable discharge was related to willful misconduct, as 
demonstrated by each of the  appellant's four aforementioned 
AWOL periods, and as such, he was barred from the receipt of 
VA benefits.  See 38 C.F.R. § 3.12(d)(4) (2005).  However, if 
it is established to the satisfaction of the Secretary of VA 
that a person was insane at the time of the commission of the 
offense(s) leading to discharge, then that person will not be 
barred from receiving benefits administered by the Secretary 
of VA (as based upon the period of service from which such 
person was so separated).  See 
38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2005); see also 38 C.F.R. § 3.354 (2005) (which defines 
insanity for purposes of a VA determination of the cause of 
discharge from service) and VAOPGCPREC 20-97 (which addresses 
the intended parameters of the types of behavior which are 
defined as insanity in 
38 C.F.R. § 3.354(a)(2005)).

The Board finds that the RO did not fully develop this claim 
prior to finding in its June 2003 determination and August 
2004 statement of the case that the appellant was not insane 
at the time that he committed the offenses which ultimately 
led to his discharge from service, and especially for that 
reason, the Board will remand the claim at this time.  

The appellant's service records indicate that he may have 
been  hospitalized at Walson Army Hospital for a short time 
beginning on September 29, 1966, and these records confirm 
that the appellant was hospitalized at Ireland Army Community 
Hospital for inpatient psychiatric evaluation and treatment 
beginning on October 10, 1968, and ending on approximately 
November 13, 1968 (when he again went AWOL); these treatment 
reports, however, are not currently of record.  

As well, the record reveals that a service psychiatrist who 
evaluated the appellant in April 1969 described him as both 
moderately depressed and anxious (in addition to rendering an 
opinion that the appellant's focus on situational problems at 
home, in combination with a passive-dependent personality 
structure, would make it difficult for him to remain on 
active duty in a productive capacity).  Current medical 
reports of record list a diagnosis of post-traumatic stress 
disorder (PTSD) and comment that it may have influenced the 
events that led to the appellant's discharge from service (as 
addressed in a February 1995 report from a Social Security 
Administration psychologist who served on active duty at the 
same time as the appellant and also previously worked in the 
Psychiatric Ward at Ireland Army Community Hospital), while 
other current medical reports of record also list a diagnosis 
of PTSD, and indicate that the appellant may also have Axis 
II schizoid tendencies (as seen in private counseling reports 
dated from approximately June 2001 to January 2003).  

Furthermore, the record shows that in July 2003, the 
appellant submitted an application to the RO to have the 
Department of the Army (Army) review and possibly correct his 
character of discharge.  The record also shows that the RO 
forwarded this application to the Army in January 2004.  
Accordingly, during the pendency of this appeal, the Army may 
have developed additional evidence pertinent to this claim.  

In light of all of the above, and with consideration of the 
appellant's noted 
in-service psychiatric treatment and evaluation, as well as 
his current psychiatric diagnosis, the Board finds that it is 
reasonable to afford him (after all additional development is 
complete with regard to outstanding medical records and other 
pertinent information) a VA psychiatric examination to see if 
his behavior during any or all of the times that was AWOL in 
service meets VA's definition of insanity.  See 38 C.F.R. 
§ 3.159 (c)(4) (2005).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should advise the appellant to 
submit to VA copies of any additional 
evidence relevant to his claim that he 
currently has in his possession.  See 38 
C.F.R. § 3.159(b) (2005).

2.  The RO should undertake all necessary 
action to obtain the appellant's record 
of in-service hospital treatment, 
including a stay at Walson Army Hospital 
beginning on September 29, 1966, and also 
pertaining to a stay at Ireland Community 
Army Hospital from approximately October 
10, 1968, to November 13, 1968, including 
all psychiatric evaluation and treatment 
reports.  The RO should also attempt to 
obtain any other record of in-service 
mental health reports pertaining to the 
appellant. 

3.  The RO should contact the Department 
of the Army 
and request copies of any evidence 
developed in connection with the 
appellant's request for discharge review, 
as submitted to the Army in January 2004.

4.  After all of the development 
requested in paragraphs 1 through 3 is 
complete (to the extent possible), the RO 
should schedule the appellant for a VA 
psychiatric examination.  The RO must 
provide the claims file to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in his or her 
examination report.  After reviewing the 
claims file and conducting a clinical 
evaluation, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a 50 percent 
likelihood or more) that the appellant 
was insane at each or any time that he 
went AWOL in service (from 10/11-21/66, 
1/8/67 to 4/13/67, 11/13/68 to 12/29/68, 
and 2/23/69 to 3/4/69, respectively).

In other words, to the best of his or her 
ability, the examiner should explain 
whether, for each AWOL period during 
service, the appellant:

a) exhibited, due to disease, a more 
or less prolonged deviation from his 
normal behavior; 
 
b) interfered with the peace of 
society (via behavior which 
disrupted the legal order of 
society); and

c) departed (in other words, became 
antisocial, i.e., via the 
development of behavior that was 
hostile or harmful to others in a 
manner which deviated sharply from 
the social norm and was not 
attributable to a personality 
disorder) from the accepted 
standards of the community to which 
by birth and education he belonged, 
so as to lack the adaptability to 
make further adjustment to the 
social customs of the community in 
which he resided (in consideration 
of his ethnic and cultural 
background and level of education).

The examiner should provide a complete 
rationale for his or her opinion in the 
examination report.  

5.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence then associated with the claims 
file.  If the RO cannot grant the 
benefits sought on appeal in their 
entirety, then it should furnish the 
appellant and his attorney with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review (if in 
order).

The purposes of this REMAND are to afford due process and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant, however, until he is 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

